Citation Nr: 0732153	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-34 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to restoration of a 50 percent disability 
rating for anxiety disorder, which was reduced to 10 percent 
effective January 1, 2004.  

2.  Entitlement to an increased rating for the anxiety 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from February 1959 to May 
1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which effectuated a proposal to reduce 
the veteran's disability rating for his service-connected 
anxiety disorder from 50 percent to 10 percent, effective 
January 1, 2004. 


FINDINGS OF FACT

1.  A June 2000 rating decision granted an increased 
disability rating from 10 percent to 50 percent for anxiety 
neurosis, effective March 13, 2000, and recharacterized the 
disability on appeal as schizophrenia, paranoid type.

2.  In April 2003, the RO proposed to reduce the veteran's 
anxiety disorder to 10 percent based on findings in a VA 
psychiatric examination report dated in March 2003, as well 
as VA outpatient treatment records.

3.  A rating decision dated in October 2003 reduced the 
veteran's anxiety disorder to 10 percent, effective January 
1, 2004. 

4.  The evidence did not support the reduction of the 
veteran's disability rating from 50 percent. 

5.  The veteran's anxiety disorder has caused occupational 
and social impairment with reduced reliability and 
productivity due to symptoms which include anxiety, 
depression, sleeplessness, and social isolation.




CONCLUSIONS OF LAW

1.  The criteria for restoration of a 50 percent rating for 
the veteran's anxiety disorder have been met.  38 U.S.C.A. § 
1155 (West Supp. 2005); 38 C.F.R.           §§ 3.105(e), 
3.344, 4.2, 4.10, 4.13, 4.130, Diagnostic Code 9400 (2007).

2.  The criteria for a disability rating in excess of 50 
percent for anxiety disorder have not been met.  38 U.S.C.A. 
§ 1155 (West Supp. 2005); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.16(c), 4.125-4.132, Diagnostic Code 9400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Restoration of a 50 Percent Rating for Anxiety Disorder

The record shows that the veteran was seen for anxiety while 
on active duty.  In a January 1980 rating decision, the RO 
granted service connection and assigned a 10 percent 
disability rating for generalized anxiety disorder.  

In a June 2000 rating decision, the RO recharacterized the 
disability as schizophrenia, paranoid type, and granted an 
increased disability rating to 50 percent, effective March 
2000.  The RO based its decision on findings contained in a 
May 2000 VA examination report, which listed a diagnosis of 
schizophrenia, paranoid type, and a Global Assessment of 
Functioning (GAF) score of 50, for serious paranoid 
delusions, such a finding providing evidence ins support of 
the higher (50%) evaluation.  The RO also noted that VA 
outpatient treatment records dated from 1999 to 2000 showed 
similar findings.  

In August 2002, the veteran filed a claim for increased 
compensation benefits.  Following a VA examination in March 
2003, the RO issued a rating decision in April 2003 in which 
it proposed to reduce the 50 percent rating to 10 percent.  
In an April 2003 letter, the RO notified the veteran that he 
had a right to a personal hearing and had 60 days to submit 
additional evidence.  The RO therefore complied with the 
provisions of 38 C.F.R. § 3.105(e).  The veteran responded by 
submitting written argument in support of his claim.   

A rating decision dated in October 2003 effectuated the 
reduction to 10 percent, effective January 1, 2004.  A letter 
dated in October 2003 notified the veteran of that decision 
and of his appellate rights.  The veteran appealed that 
decision.  Therefore, the Board must decide whether the 
reduction from 50 percent was proper and, if so, whether his 
anxiety disorder was properly rated at the 10 percent level.  

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 
Vet. App. 413, 420 (1993), the Court has interpreted the 
provisions of 38 C.F.R. § 4.13 to require that in any rating 
reduction case it must be ascertained, based upon a review of 
the entire recorded history of the disorder, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 
and 4.10 provide that in any rating reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but also that improvement in a disability 
actually reflects improvement in the veteran's ability to 
function under the ordinary conditions of life and work.

When the evidence indicates that a condition has stabilized 
to the point that a particular rating has continued for a 
long period of time (five years or more), and an examination 
indicates improvement in the condition, the rating agency 
must review the entire record of examinations and the 
medical-industrial history in order to ascertain whether the 
recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  In arriving at a determination that there is 
material improvement in a physical or mental condition, the 
rating agency must consider whether the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344.

The provisions of 38 C.F.R. § 3.344(a) and (b) apply to 
ratings which have continued for long periods at the same 
level (five years or more).  They do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Reexaminations disclosing improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344(c).

The 50 percent rating for the veteran's anxiety disorder (or 
schizophrenia) was in effect for less than 5 years, and thus 
the provisions of 38 C.F.R. § 3.344 are not applicable.  See 
Brown, 5 Vet. App. at 417; 38 C.F.R. § 3.344(c).  
Nevertheless, the Board must find that the evidence shows 
that the veteran's anxiety disorder improved so as to warrant 
the reduction in rating.  See 38 C.F.R. § 3.344(a).

The veteran's anxiety disorder has been evaluated under the 
general rating formula for mental disorders.  Under these 
criteria, a 10 percent rating is assigned where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or where symptoms are controlled by continuous 
medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9400.

A 30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, mild 
memory loss.  Id.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

The Board is aware that it must make its determination as to 
whether improvement had been shown between (1) the medical 
evidence of record at the time of the June 2000 rating 
decision which granted a 50 percent rating for the veteran's 
anxiety disorder, and (2) the medical evidence used to reduce 
the disability rating to 10 percent.  After comparing the 
evidence, the Board finds that the RO's decision to reduce 
the veteran's disability rating from 50 percent to 10 percent 
was not warranted.  Hence, the 50 percent rating will be 
restored.  

The evidence used to grant the 50 percent rating for the 
veteran's anxiety disorder includes VA outpatient treatment 
records as well as a VA examination report.  In particular, 
VA outpatient treatment records dated from 1999 to 2000 note 
the veteran's complaints of paranoia concerning his coworkers 
and supervisors, stating that they joke about him and treat 
him as though he does not exist.  The only findings noted on 
mental status examinations, however, involved mild 
irritability with suspicious and delusional ideas.  The 
diagnoses included delusional disorder, generalized anxiety 
disorder, and paranoid personality disorder.  The veteran was 
also assigned a Global Assessment of Functioning (GAF) score 
of 50. 

Similar findings were noted in a May 2000 VA examination 
report.  During the interview, the veteran continued to 
report paranoid ideation concerning his coworkers and 
supervisors, although he had been able to maintain his job as 
a veterans representative.  A mental status examination 
revealed looseness of association and a loss in capacity for 
abstract thinking.  The examiner thus concluded with a 
diagnosis of schizophrenia, paranoid type, and assigned a GAF 
score of 50, based on serious paranoid delusions.  

In changing the diagnosis from anxiety disorder to 
schizophrenia, the examiner explained: "This examination 
reveals a more serious and more severe mental disorder than 
anxiety.  The examination gives evidence of a psychotic, 
paranoia, and delusional states, which is probably the same 
disorder as was diagnosed in service as an anxiety 
disorder."

Such a finding clearly indicates a "more severe mental 
disorder", supporting the 50 percent evaluation.  

Based on the foregoing, the RO recharacterized the veteran's 
psychiatric disability as schizophrenia, paranoid type, and 
granted an increased disability rating to 50 percent, 
effective March 2000.  It appears that the 50 percent rating 
was assigned based on the veteran delusional symptoms, which 
prompted the change in diagnosis to schizophrenia, as well as 
the GAF score of 50, which reflects serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).

The Board must now compare the above findings, which were the 
bases for granting a 50 percent rating, with the evidence 
used to reduce the veteran's disability rating to 10 percent 
to determine whether the veteran's service-connected 
psychiatric disorder "improved".  The evidence for 
consideration includes a March 2003 VA examination report as 
well as VA outpatient treatment records.  

The Board notes that the March 2003 VA examination report 
indeed reflects some improvement in the veteran's psychiatric 
symptoms.  Although the veteran reported anxiety, 
irritability, depression, and occasional crying spells, 
providing evidence in support of the veteran, a mental status 
examination revealed that he no longer experienced psychotic 
symptoms.  In particular, there was no evidence of any 
thought disorder, hallucinatory phenomena, loose 
associations, circumstantiality, or ideas of reference, 
thereby negating a diagnosis of schizophrenia.  Instead, the 
veteran appeared oriented to person, place, and time, and his 
responses were goal directed and relevant.  The diagnoses 
were anxiety disorder, not otherwise specified; primary 
insomnia; and alcohol dependence, in full remission.  The 
examiner also assigned the veteran a GAF score of 75.  

The examiner added that, based on a review of the claims 
file, there was nothing in the veteran's history to remotely 
suggest the diagnosis of paranoid schizophrenia.  For 
example, the veteran had never been hospitalized for 
psychiatric illness, and had never been treated with anything 
but a small dose of Trazodone to help him sleep.  The 
examiner thus concluded that anxiety disorder, not otherwise 
specified, was the appropriate diagnosis.  The examiner then 
reiterated that there was simply no evidence that the veteran 
had ever suffered from a psychotic disorder, and that his 
past history of alcoholism may have been a factor in his 
prior diagnosis of paranoid schizophrenia.  

Based on these findings, it appears that the veteran's 
psychiatric disability improved, as he no longer experienced 
delusional or psychotic thinking.  The Board also notes that 
a GAF score of 75 indicates that, if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Id.  However, the more 
important issue appears to be the disagreement between the 
two doctors regarding the veteran's current disorder.   

In any event, the Board is not persuaded, based on this one 
examination report, that the veteran's acquired psychiatric 
disorder related to service (whether an anxiety disorder or 
something else) improved to warrant a reduction from 50 
percent to 10 percent.  The Board agrees with the examiner's 
opinion that anxiety disorder, not otherwise specified, is 
the appropriate diagnosis for the veteran's psychiatric 
disorder.  In other words, its appears that the veteran was 
misdiagnosed with schizophrenia in May 2000, which was cited 
by the RO as one of the reasons for granting the 50 percent 
rating.  The Board, however, finds that VA outpatient 
treatment records dated from 2003 to 2004 reflect that the 
veteran's symptoms due to his anxiety disorder meet the 
criteria for a 50 percent rating. 

The critical issue in this case is not what the veteran has, 
but how it impacts on his ability to function.  In this 
regard, these records show that the veteran was seen for 
complaints of depression, irritability, sleeplessness, a lack 
of energy, decreased concentration, and difficulty being with 
other people.  In a June 2004 report, the clinician listed a 
current GAF score of 55 and an average GAF score of 45 for 
the past year.  The Board points out that these scores are 
significantly lower than the GAF score of 75 assigned by the 
VA examiner in March 2003, thereby negating the finding that 
the veteran's psychiatric disability "improved" simply 
because he no longer reported delusional thinking. 

In this regard, the Board notes that a GAF score of 45 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  A 
GAF score of 55 is consistent with moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Id.  In short, these scores are consistent 
with a 50 percent disability rating. 

Simply stated, while one VA examination provides evidence 
against this claim, one other VA examination and the 
outpatient treatment records provide evidence in support of 
the veteran. 

Under these circumstances, the Board cannot conclude that the 
preponderance of the evidence shows a material improvement in 
the veteran's service-connected anxiety disorder is 
reasonably certain to be maintained under the ordinary 
conditions of life.  See 38 C.F.R. § 3.344; Brown, 5 Vet. 
App. at 413.  Accordingly, the veteran is entitled to 
restoration of the 50 percent rating for his service-
connected anxiety disorder.

II.  Increased Rating for Anxiety Disorder

The Board notes that the March 2003 VA examination report, as 
well as the VA outpatient treatment records, do not reveal 
any of the symptoms described in the criteria for a 70 
percent disability rating, and thus provide evidence against 
a finding that his anxiety disorder warrants a disability 
rating in excess of 50 percent.

These records essentially show that the veteran had been able 
to maintain gainful employment as a veterans representative 
until he retired in 2002.  Although a decision by the Social 
Security Administration (SSA) dated in March 2004 lists a 
secondary diagnosis of "anxiety related disorders," it 
appears that his primary disability is due to a myocardial 
infarction he experienced in 2002.  In any event, the Board 
is not bound by the findings of disability and/or 
unemployability made by other agencies, including SSA.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

In addition, the VA outpatient treatment records show, 
overall, that the veteran has consistently denied suicidal 
ideation, exhibits no obsessional behavior, speaks in a 
normal fashion, has good impulse control, has good memory 
with no thought disorder, and appeared adequately dressed and 
groomed.  In short, these findings are not consistent with 
the criteria listed for a 70 percent rating.

Although the veteran's mood has been described as depressed 
and anxious, providing the basis for a 50 percent rating, 
there is no evidence that he displays near-continuous panic 
or depression affecting his ability to function 
independently, appropriately, and effectively, as listed in 
the criteria for a 70 percent rating.  The veteran did report 
that he had difficulty being with other people; however, 
there is simply no evidence that he is unable to establish 
and maintain effective relationships as a result of his 
anxiety disorder, but, rather, has difficulty in doing so, 
which supports the 50 percent rating, but not a 70 percent 
rating.

The Board acknowledges that VA outpatient treatment records 
list GAF scores as low as 45; however, an August 2003 VA 
outpatient treatment record lists a GAF score of 65, which is 
consistent with some mild symptoms (depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (occasional truancy, or theft within the 
household), but generally functioning pretty well with some 
meaningful interpersonal relationships.  See Quick Reference 
to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  
Overall, the GAF scores are inconsistent with the criteria 
listed for a 70 percent disability rating. 

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 50 
percent for the veteran's service-connected anxiety disorder.  
As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the 
appeal is denied.

III.  The Duty to Notify and the Duty to Assist

In reaching this decision, the Board has determined that VA 
has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, 
letters by the RO dated in November 2002 and April 2003: (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested that he 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The veteran was afforded a VA examination in March 2003 to 
determine the nature and severity of his service-connected 
anxiety disorder.  In light of this development, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

ORDER

The 50 percent disability rating for anxiety disorder is 
restored. 

A disability rating in excess of 50 percent for anxiety 
disorder is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


